                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  U.S. EQUAL EMPLOYMENT                             Case No. 17-cv-02979-VC
  OPPORTUNITY COMMISSION,
                 Plaintiff,                         ORDER RETAXING COSTS
            v.                                      Re: Dkt. No. 175

  IXL LEARNING, INC.,
                 Defendant.


       IXL’s motion for review of the Clerk’s taxation of costs is granted. The bill of costs is

revised consistent with this order. In total, IXL is awarded $15,912.77, increasing the Clerk’s

initial award by $1,631.99.

       1. IXL’s request for an additional $4,510.00 in costs for electronic document

management is denied. Electronic storage costs and hosting fees are not taxable. Phoenix Techs.

Ltd. v. VMWare, Inc., No. 15-CV-01414-HSG, 2018 WL 4700347, at *5 (N.D. Cal. Sept. 30,

2018). IXL argues that this sum includes document production costs that are taxable. But IXL

has not provided adequate documentation for these costs, because the invoices it submitted are

not itemized and show only that it paid a flat fee for all electronic document management

services.

       2. IXL requests $1,676.71 in costs for preparing exhibits for use at trial. These costs are

generally taxable, to the extent that the Court required copies to be made. See 28 U.S.C.

§ 1920(4); Civil L.R. 54-3(d)(3). This sum is reduced by $473.71, which reflects (1) a reduction

of $364.34, because IXL did not explain what this line-item was for or why it is taxable; (2) a
reduction of $30.60 in costs for copying a deposition for a witness who was never called at trial;
and (3) a reduction of $78.77 for unexplained fees associated with copying Duane’s deposition

transcript. The Clerk’s award is revised to add an additional $1203.00 for this category.

        3. IXL’s request for $428.99 in costs associated with Jeremy Murphy’s travel expenses is

granted. IXL has submitted documentation establishing that these expenses were actually

incurred. The EEOC argues that Murphy’s airfare was not at “the most economical rate

reasonably available.” 28 U.S.C. § 1821(c)(1). But the EEOC has not shown that a lower fare

was available for the relevant dates. See MEMC Elec. Materials v. Mitsubishi Materials, No. C-

01-4925, 2004 WL 5361246, at *8 (N.D. Cal. Oct. 22, 2004).

        4. The EEOC’s request for a further reduction of $29.00 is denied. The EEOC’s cited

authority does not establish that these costs are not taxable. See 28 U.S.C. § 1821(d)(2) (“A

subsistence allowance for a witness shall be paid in an amount not to exceed the maximum per

diem allowance . . . for official travel[.]”).

        IT IS SO ORDERED.



Dated: April 10, 2019
                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge




                                                   2
